Citation Nr: 0411499	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease for accrued benefits purposes.

2.  Entitlement to service connection for hypertension for 
accrued benefits purposes.

3.  Entitlement to service connection for diabetes mellitus 
for accrued benefits purposes.

4.  Entitlement to service connection for 
choledochocystolithiasis for accrued benefits purposes.

5.  Entitlement to service connection for arthritis for 
accrued benefits purposes.

6.  Entitlement to service connection for a kidney disorder 
for accrued benefits purposes.

7.  Entitlement to service connection for poor vision for 
accrued benefits purposes.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis for accrued benefits purposes.

9.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty, as a member of the 
recognized guerilla service, from February to September of 
1945.  He died in December 2000, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, in July 2002 and 
March 2003.

The Board observes that the RO has adjudicated the claim 
concerning service connection for pulmonary tuberculosis on a 
de novo basis.  Nevertheless, this issue was the subject of a 
prior Board decision, as described below, and the Board has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

The Board would further point out to the appellant that this 
appeal has, in part, been REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and VA will notify 
her if further action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claims  has been obtained by the RO, and the 
RO has notified her of the type of evidence needed to 
substantiate her claims.

2.  There is no competent medical evidence showing an 
etiological relationship between arteriosclerotic heart 
disease, claimed by the veteran just prior to his death, and 
service.

3.  There is no competent medical evidence showing an 
etiological relationship between hypertension, claimed by the 
veteran just prior to his death, and service.

4.  There is no competent medical evidence showing an 
etiological relationship between diabetes mellitus, claimed 
by the veteran just prior to his death, and service.

5.  There is no competent medical evidence showing an 
etiological relationship between choledochocystolithiasis, 
claimed by the veteran just prior to his death, and service.

6.  There is no competent medical evidence showing a 
diagnosis of arthritis during the veteran's lifetime.

7.  There is no competent medical evidence showing a 
diagnosis of a kidney disorder during the veteran's lifetime.

8.  There is no competent medical evidence showing a 
diagnosis of a visual disorder during the veteran's lifetime.

9.  The veteran's claim for service connection for pulmonary 
tuberculosis was previously denied in a January 1967 Board 
decision.

10.  Evidence received since January 1967 is new and bears 
directly and substantially on the question of whether the 
veteran's pulmonary tuberculosis was incurred as a result of 
service.

11.  There is competent medical evidence of record showing 
that the veteran's pulmonary tuberculosis was incurred within 
three years following service.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease, claimed for accrued 
benefits purposes, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A., 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.1000 (2003).

2.  Hypertension, claimed for accrued benefits purposes, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A., 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2003).

3.  Diabetes mellitus, claimed for accrued benefits purposes, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A., 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2003).

4.  Choledochocystolithiasis, claimed for accrued benefits 
purposes, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A., 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.1000 (2003).

5.  Arthritis, claimed for accrued benefits purposes, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A., 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.1000 (2003).

6.  A kidney disorder, claimed for accrued benefits purposes, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A., 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2003).

7.  Poor vision, claimed for accrued benefits purposes, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A., 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2003).

8.  New and material evidence has been submitted to reopen a 
claim for service connection for pulmonary tuberculosis for 
accrued benefits purposes, and this claim is granted. 
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A., 5107, 5108, 
5121, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.1000 (2003); 38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the appellant.  
For reasons described in further detail below, the Board has 
determined that obtaining a VA etiology opinion based on a 
claims file review is not "necessary" under 38 U.S.C.A. 
§ 5103A(d) for several of the issues on appeal.

Also, the Board is satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate her 
claims has been met.  The RO informed her of the need for 
such evidence in a July 2001 letter.  By this letter, the RO 
has also notified the appellant of exactly which portion of 
that evidence (if any) was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.   Whatever the merits of this 
decision, however, the Board finds that the RO's development 
of this case is fully in compliance with Pelegrini because 
VCAA notification was accomplished prior to the appealed 
rating decisions.



II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including
cardiovascular diseases, diabetes mellitus, renal disease, 
and arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

III.  New claims for service connection for accrued benefits 
purposes

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  Id.  

In the present case, the veteran's appeal regarding the 
issues described below was pending at the time of his death 
in December 2000.  Consequently, the appellant's accrued 
benefits appeal arose.

In March 1988, the veteran was hospitalized at a VA facility 
for complaints of palpitations.  The report of this 
hospitalization contains a diagnosis of arteriosclerotic 
heart disease and a notation of an old myocardial infarction.  
No opinion was provided, however, as to whether an 
etiological relationship existed between this disorder and 
service.

A series of blood pressure readings conducted in September 
1988 revealed consistently high blood pressure.  Hypertension 
was also noted in the December 2000 medical report from the 
time of the veteran's death.  The accompanying documentation, 
however, provides no indication of a causal relationship 
between hypertension and service. 

A June 1998 record from St. Joseph Hospital in Bataan 
indicates glucose testing was within normal limits.   
However, a May 1999 statement from Guillermo G. Manalo, Jr., 
M.D., includes a diagnosis of type II diabetes mellitus, with 
an initial consultation from February 1996 noted.  No opinion 
was provided, however, as to whether an etiological 
relationship existed between this disorder and service.

In December 1977, the veteran was hospitalized at a VA 
facility for complaints of a vague right upper quadrant 
epigastric pain for the past year.  The veteran underwent a 
cholecystectomy during this hospitalization.  No opinion was 
provided, however, as to whether an etiological relationship 
existed between a gallbladder disorder and service.

An examination conducted during a VA hospitalization from 
July to September of 1960 revealed no abnormalities of the 
extremities.  The veteran was noted to have joint pains 
during a March 1988 VA hospitalization.  There is no evidence 
of record, however, that the veteran was ever diagnosed with 
arthritis of any joint.

An examination conducted during a VA hospitalization from 
July to September of 1960 revealed no genitourinary 
abnormalities.  There is no evidence of record whatsoever 
that the veteran was ever diagnosed with a kidney disorder.

The veteran's medical records are entirely negative for any 
visual disorders.  In this regard, the Board notes that, 
under 38 C.F.R. § 3.303(c), refractive error of the eye is 
not a compensable disability for VA purposes.  

To date, the RO has not forwarded the veteran's claims file 
to a VA medical professional for an opinion as to the 
etiology of the claimed disorders.  Such an opinion is 
"necessary" with regard to service connection claims under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no medical 
evidence linking the claimed disorders to service and no 
reasonable possibility that a VA claims file review and 
opinion would result in findings favorable to the appellant.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Indeed, the only evidence of record supporting the 
appellant's claims is her own lay opinion, as indicated in 
multiple lay submissions.  However, the appellant has not 
been shown to possess the requisite medical training or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, her 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
arteriosclerotic heart disease, hypertension, diabetes 
mellitus, choledochocystolithiasis, arthritis, a kidney 
disorder, and poor vision, all for accrued benefits purposes, 
and these claims must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
appellant's claims.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis for accrued benefits purposes

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the current application were received by 
the RO prior to August 2001, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's initial claim for service 
connection for pulmonary tuberculosis was denied in an 
October 1954 rating decision and then in a series of 
subsequent rating decisions issued through May 1966.  He 
appealed the May 1966 rating decision, but his claim was 
denied by the Board in June 1967 on the basis that this 
disability preexisted service and was not aggravated therein.

Evidence received since the June 1967 Board decision includes 
a June 1999 letter from Magdalano Jurado, M.D., who noted 
that she had treated the veteran from 1947 to 1950 and that 
"[h]e had pulmonary tuberculosis."  This evidence is 
significant, as it raises the possibility that pulmonary 
tuberculosis was diagnosed within the three-year presumptive 
period for pulmonary tuberculosis noted in 38 C.F.R. 
§ 3.307(a)(3).  Also, the Board has reviewed this letter in 
the context of the entire claims file and observes that, 
contrary the findings in the Board's June 1967 decision, 
there is no evidence of record clearly and unmistakably 
showing that the veteran suffered from pulmonary tuberculosis 
prior to service.  The Board's prior finding in that regard 
was predicated upon an April 1954 medical statement 
indicating that the veteran was treated for two months as a 
result of physical injuries sustained in June 1944, and this 
statement is notably non-specific in nature.  

Overall, the Board finds that the appellant has submitted new 
and material evidence, as such evidence bears directly and 
substantially on the question of service-related incurrence 
of pulmonary tuberculosis, and the claim of entitlement for 
this disability, for accrued benefits purposes, is reopened. 

Having reopened the veteran's claim, the Board notes the 
presence of an August 1948 x-ray record showing bilateral 
fibroexudative pulmonary tuberculosis.  This record, included 
among the medical records already in the claims file at the 
time of the 1967 Board decision, substantiates that the 
veteran was diagnosed with pulmonary tuberculosis within 
three years of his discharge from service in September 1945.  
As noted above, the claims file lacks evidence clearly and 
unmistakably showing that this disorder preexisted service.  
Accordingly, and in view of 38 C.F.R. § 3.307(a)(3), this 
evidence substantiates the claim of entitlement to service 
connection for pulmonary tuberculosis for accrued benefits 
purposes, and the claim is granted.


ORDER

The claim of entitlement to service connection for 
arteriosclerotic heart disease for accrued benefits purposes 
is denied.

The claim of entitlement to service connection for 
hypertension for accrued benefits purposes is denied.

The claim of entitlement to service connection for diabetes 
mellitus for accrued benefits purposes is denied.

The claim of entitlement to service connection for 
choledochocystolithiasis for accrued benefits purposes is 
denied.

The claim of entitlement to service connection for arthritis 
for accrued benefits purposes is denied.

The claim of entitlement to service connection for a kidney 
disorder for accrued benefits purposes is denied.

The claim of entitlement to service connection for poor 
vision for accrued benefits purposes is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for pulmonary tuberculosis for 
accrued benefits purposes, and this claim is granted.


REMAND

As indicated above, the Board has determined that, for 
accrued benefits purposes, service connection is warranted 
for pulmonary tuberculosis.  This is a significant 
development with regard to the appellant's claim for service 
connection for the cause of the veteran's death, as his death 
certificate lists cardiopulmonary arrest as the immediate 
cause of death.  The claims file, however, lacks any sort of 
medical opinion specifying whether the veteran's service-
connected pulmonary tuberculosis was a causal factor leading 
to the cardiopulmonary arrest resulting in his death.  
Therefore, such an opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d).
 
Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should send a letter to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding her claim.  By this letter, the 
RO must inform the appellant about the 
information and evidence that is 
necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  The appellant should 
be allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  Then, the RO should arrange for the 
veteran's claims file to be reviewed by a 
pulmonary specialist.  Based on the 
claims file review, this specialist must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that 
there is an etiological relationship 
between the cause of the veteran's death 
and either service or his service-
connected pulmonary tuberculosis.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  Then, the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the determination of 
this claim remains unfavorable to the 
appellant, the RO should furnish her with 
a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) included) and 
afford her a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



